Title: To John Adams from Joseph Chaplain, June 1798
From: Chaplain, Joseph
To: Adams, John



The Address of the inhabitants of the Lower district of Washington Couty. assembled at Sharpsburgh—To John Adams President of the United States of America—SirMay-June 1798

We feel happy in congratulating our fellow citizens of the United States, upon the unanimity of Spirit, which, in Such firm Language, & on so trying an Occasion, bespeaks their resolution to preserve inviolate, that independence, which they have so bravely fought for, and So gloriously obtained—
We desire to offer to you, our unbounded applause, for the Wisdom and Spirited decision, which, have hitherto so eminently distinguished your administration, & we trust that your future conduct & ability, will do Justice to the manly expression of the people, and to the high expectations, which the energy of the Government hath induced them to form. Shall the proud republick of France, attempt to pluck from the brow of Columbia, the Laurels, which her gallant sons have planted there! or Shall any foreign intrigue rob us, of what we have purchased with our blood! No Sir! Since the Supreme disposer of human events, to whose providence we owe our present happiness, hath been pleased to bless us, with the rights of free-men, we are unanimously resolved to defend them, and are prepared to Succeed or perish in the conflict. Be to us an Aristides, of whose administration no man complained, & who never permitted any part of the publick Treasury to be exhausted in vain, & We on our parts, desire you to accept of our best Services, which we exult in unanimously offering towards the Support of our Government; with an humble confidence, that we Shall not be found wanting, on the day of tryial.


Joseph Chaplain.Chairman